Citation Nr: 0633458	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1952 to 
July 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.


FINDING OF FACT

The medical evidence of record fails to demonstrate that it 
is as likely as not that the veteran's current back 
disability is related to his time in service.

CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran currently has a low back disability which he 
contends is related to an in-service incident in which he was 
pushed into a foxhole and struck his back against a rock.  
The veteran testified that he sought medical treatment while 
in service, but was simply treated with wintergreen liniment 
and aspirin.  The veteran also indicated that his superior 
officer recognized that he was injured and gave him a lighter 
duty assignment while he healed.

Service medical records confirm that the veteran sought 
treatment for his back several months into service and was 
diagnosed with a lower back strain and treated with 
wintergreen liniment.  Two days later, veteran again sought 
treatment and was instructed to return if his back continued 
to give him trouble.  However, there were no additional 
treatment records regarding any kind of back injury during 
service and, at the veteran's separation physical 
examination, his spine was noted to be normal with no defects 
or diagnoses noted.  While the veteran contends (such as in a 
July 2006 letter) that he was not given a thorough physical 
at discharge and that he did not mention any back disability 
at that time, there is no other contemporary medical evidence 
that demonstrates the presence of a back condition around 
July 1955.

The veteran testified before the Board in August 2004 that he 
was not having any problems with his back when he was 
discharged.

While the medical evidence confirms that the veteran 
currently has a back disability, which was likely caused by 
trauma, the medical evidence fails to demonstrate that the 
disability was the result of an in-service injury as claimed 
by the veteran.  

The first post-service record of back treatment was dated in 
December 1964, nearly a decade after the veteran was 
discharged from service; and while the doctor, Dr. Daffin, 
indicated that the veteran's hip and back began hurting 
during basic training, and diagnosed the veteran with chronic 
osteoarthritis of the lumbar spine and hips.  He did not, 
however, provide an opinion regarding the etiology of the 
osteoarthritis.  Dr. Daffin treated the veteran again in 
1976, but once again failed to provide an opinion as to the 
etiology of the veteran's current back disability.

The veteran underwent a VA examination in 1976 at which time 
he was diagnosed with a mild, chronic lumbar strain, but no 
opinion was expressed as to the etiology of his back injury, 
as the examiner simply recorded the veteran's belief that his 
back injury was related to his in service incident, without 
endorsing the veteran's assertion.  

In 1985, the veteran underwent a neurological examination 
following an automobile accident in which he was struck by a 
large truck.  The veteran denied any other prior accidents or 
injuries (although he acknowledged a prior history of back 
pain at a VA examination around the same timeframe).

At a VA examination in September 1997, the veteran was noted 
to have a deformity of the L4-L5 region which was suggestive 
of an old fracture, and it was noted that the veteran had a 
broken back in service, although it appears that this was 
from the veteran's reported medical history, and not from 
medical records.  Nevertheless, while evidence of an old 
fracture of the back was noted, the veteran was forty years 
removed from service when this statement was made and had 
been in several automobile accidents in the interim.  As 
such, the mere presence of an old fracture is insufficient to 
link the veteran's back disability with his time in service.

In March 2000, the veteran was treated by a private doctor, 
Dr. Owen, who indicated that the veteran was injured during 
basic training, but returned to active duty after getting out 
of the hospital.  In April 2003, Dr. Owen recounted the 
veteran's story about his in-service back injury, and 
indicated that a review of several x-rays from the VA 
hospital demonstrated the presence of an old compression at 
L4 with a scoliosis convexed to the right, as well as the 
presence of a herniated disc.  However, Dr. Owen opined that 
while the veteran probably did sustain a compression during 
the 1950s, it healed with time; and the herniated disc likely 
occurred after service.  As Dr. Owen indicated that the 
veteran's in-service back injury healed, his opinion fails to 
connect the veteran's current back disability with his time 
in service.

The veteran underwent another VA examination in March 2006 to 
determine the etiology of his back disability.  The examiner 
reviewed the veteran's entire claims file, examined the 
veteran, and confirmed the presence of a back disability.  
However, after a review of the totality of the medical and 
lay evidence, the examiner opined that it was not at least as 
likely as not that the veteran's back disability was related 
to active duty.  

While the veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  

There is no medical evidence of record relating the veteran's 
current back disability to his time in service.  While many 
doctors have recorded the veteran's contention that his back 
disability is related to striking his back on a rock while in 
service, no doctor has opined that it is as likely as not 
that this incident caused of the veteran's current back 
disability.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolve; and the veteran's 
claim for service connection for a low back disability must 
be denied.  

II.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2005.  By this, and by previous letter, 
the veteran was informed of all four elements required by the 
Pelegrini II Court.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  The 
veteran's claim was also readjudicated following the 
provision of notice.  

VA and private treatment records have been obtained, as have 
the veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file); and he testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA's duties to notify and assist have been met, and 
there is no prejudice to the veteran in adjudicating this 
appeal.






ORDER

Service connection for a lower back disability is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


